DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Receipt is acknowledged of a Request for Continued Examination (RCE) filed 2/9/21. A new IDS has been filed 2/9/21.
3. Claims 1-3,5-15,17-29 are pending and claims 1, 13 and 25 are independent.

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 2/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Allowance and reasons for allowance
5. The IDS submitted 2/9/21 has been reviewed and signed. The NOA of 12/8/21 and the Corrected NOA of 2/11/21 still stands.
6.  Claims 1, 13 and 25 are allowed. The other claims  are allowed by virtue of their dependence on claims 1, 13 and 25.
7.    The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:

Claims 1 and 13:


..a beam limiter ..which comprises:
one or more pairs of blades, wherein at least one of the pairs comprises first and second blades, which are not parallel to one another and have having respective first and second edges positioned in mutual proximity so as to define a slit, through which the beam of the X-rays will pass, wherein the first and second edges are both positioned at a distance smaller than 25 mm from the first side of the sample.

Claim 25:
An X-ray optical device, comprising:
a crystal containing a v-shaped channel having an entrance aperture, an exit aperture, and opposing internal faces arranged so that the v-shaped channel tapers from the entrance aperture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
8. Yokhin et al. (US 20070286344) discloses a method/an X-ray apparatus comprising: a mount, an X-ray source, a detector, and a beam limiter, but fails to disclose the beam limiter comprises one or more pairs of blades, wherein at least one of the pairs 

In the instant invention, geometrical features are measured using X-ray scattering techniques from a semiconductor wafer at various small angles, particularly High Aspect Ratio (HAR) features such as HAR holes or trenches.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571 )270-3101. The examiner can normally be reached on Mon-Fri; 8am - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                          /DAVID P PORTA/                                                                                                Supervisory Patent Examiner, Art Unit 2884